In an action to recover damages for personal injuries, appellant moved, under subdivision 6 of rule 109 of the Rules of Civil Practice to strike the affirmative defense from respondent’s answer as insufficient in law. The defense is to the effect that the appellant is not the real party in interest, his cause of action against a third person having been assigned by operation of statute on September 2, 1950, as provided by section 29 of the Workmen’s Compensation Law (as amd. by L. 1947, ehs. 9, 144, and as it existed prior *892to amendment by L. 1951, eh. 527). The motion was denied. Order affirmed, with $10 costs and disbursements. (Olker v. Salomone, 283 App. Div. 948.) Leave to appeal to the Court of Appeals denied. (Olker v. Salomone, 283 App. Div. 1103.) Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur.